                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    UNITED STATES OF AMERICA,                               Case No. 2:18-CR-142 JCM (VCF)
                 8                                            Plaintiff(s),                  ORDER
                 9           v.
               10     ANDRE JOHNSON,
               11                                          Defendant(s).
               12
               13             Presently before the court is the matter of USA v. Johnson, case no. 2:18-cr-00142-JCM-
               14     VCF.
               15             Defendant Adre Johnson (“defendant”) has filed an unopposed motion to late file
               16     objections to magistrate judge’s report and recommendation.          (ECF No. 45).   Defendant
               17     contemporaneously filed his objection to Magistrate Judge Ferenbach’s report and
               18     recommendation (“R&R”) denying defendant’s motion to suppress. (ECF No. 43).
               19             The government does not oppose defendant’s request. Accordingly, and good cause
               20     appearing, the court will grant defendant’s motion to extend time. See LCR 47-3 (“The failure of
               21     an opposing party to include points and authorities in response to any motion constitutes a
               22     consent to granting the motion.”).
               23             Now that the court has granted defendant’s motion, allowing him to file his otherwise-
               24     untimely objection, the government shall have fourteen (14) days from the date of this order to
               25     file its response, if any, to defendant’s objection.
               26             Accordingly,
               27             IT IS ORDERED THAT defendant’s motion for extension of time (ECF No. 45) be, and
               28     the same hereby is, GRANTED.

James C. Mahan
U.S. District Judge
                1            IT IS FURTHER ORDERED THAT the government shall have fourteen (14) days from
                2     the date of this order to file its response, if any, to the underlying motion for return of property.
                3            IT IS SO ORDERED.
                4            DATED September 16, 2019.
                5                                                    __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -2-
